
	

114 HR 4053 IH: To authorize the Secretary of Veterans Affairs to make grants for repair and remodeling of community centers, clinics, and hospitals that serve veterans.
U.S. House of Representatives
2015-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4053
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2015
			Ms. Maxine Waters of California introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To authorize the Secretary of Veterans Affairs to make grants for repair and remodeling of
			 community centers, clinics, and hospitals that serve veterans.
	
	
		1.Department of Veterans Affairs grants for community centers, clinics, and hospitals
 (a)In generalThe Secretary of Veterans Affairs may make grants to community centers, clinics, and hospitals that serve veterans for purposes of making structural repairs and remodeling buildings.
 (b)EligibilityTo be eligible for a grant under this section, a community center, clinic, or hospital shall submit to the Secretary an application containing such information and assurances as the Secretary may require.
 (c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.  